NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0155n.06
                           Filed: February 27, 2006

                                        Case No. 05-5572

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 KEITH RICE,                                         )
                                                     )
        Plaintiff-Appellant,                         )
                                                     )       ON APPEAL FROM THE
                v.                                   )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE EASTERN
 COMMISSIONER OF SOCIAL SECURITY,                    )       DISTRICT OF KENTUCKY
                                                     )
        Defendant-Appellee.                          )
                                                     )
 _______________________________________             )
                                                     )
                                                     )

BEFORE: SILER, BATCHELDER and MOORE, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Plaintiff-appellant, Keith Rice (“Rice”),

appeals the district court’s determination that substantial evidence supports the decision of the

Administrative Law Judge upholding the Commissioner’s denial of Rice’s disability insurance

benefits. Because substantial evidence supports this finding, we affirm.

                                                I.

       On September 28, 1994, Rice filed applications for disability insurance benefits and

supplemental income. The Commissioner granted his applications due to his substance addiction

disorder and a personality disorder, and Rice was awarded a period of disability insurance benefits

and supplemental security income. However, in1996, Congress enacted Public Law 104-121 that

ended all disability payments for which “drug addiction and/or alcoholism was a contributing factor
material to . . . [the] disability.” The Commissioner notified Rice that because substance addiction

contributed to his disability, his disability benefits would end effective January 1, 1997. Rice

requested an administrative hearing to determine whether his disability continued and to demonstrate

that substance abuse was not a contributing, material factor to his disability.

       On December 22, 1998, after Rice’s administrative hearing, Administrative Law Judge John

A. Ransom (“ALJ Ransom”) found Rice not disabled. The Appeals Council denied Rice’s request

for review, and Rice filed a civil action with the U.S. District Court. On October 31, 2001, district

court Judge Wix G. Unthank reversed ALJ Ransom’s decision and remanded for further

consideration of Rice’s psychological problems pursuant to Sentence Four of 42 U.S.C. 405(g). (Tr.

241, 280-289).

       On July 10, 2000, however, Rice had filed an additional application for disability insurance

benefits alleging that his disability began on June 30, 2000, due to severe anxiety and personality

disorders. The Agency denied this application initially and on reconsideration. On appeal,

Administrative Law Judge David S. Antrobus (“ALJ Antrobus”) then consolidated this second

application with Rice’s previous application that Judge Unthank had remanded.

       ALJ Antrobus conducted administrative hearings on January 2, 2002, and October 28, 2002,

at which Rice and a vocational expert testified. At the hearings, pursuant to 20 C.F.R. 404.1520,

ALJ Antrobus performed the proper five-step sequential analysis used to determine whether a

plaintiff is disabled. The results clearly indicated that Rice did not qualify for disability insurance.

On February 25, 2003, ALJ Antrobus issued his decision that Rice was not disabled. The Appeals

Council denied Rice’s request for review and adopted the ALJ’s decision as the final decision of the

Commissioner. Rice then filed a civil action in the U.S. District Court (E.D. Ky.) seeking reversal


                                                   2
of the Commissioner’s decision, and both parties filed Motions for Summary Judgment. Judge

Henry R. Wilhoit, Jr. thoroughly reviewed ALJ Antrobus’s decision, found it supported by

substantial evidence, and on January 27, 2005, issued an opinion that overruled Rice’s motion for

summary judgment. Rice appeals Judge Wilhoit’s decision.

                                                 II.

       Our review is limited to determining whether the findings of the Commissioner are supported

by substantial evidence, and whether the correct legal standards were applied. Longworth v.

Commissioner of Social Security, 402 F.3d 591, 595 (6th Cir. 2005). The decision of an ALJ is not

subject to reversal, even if there is substantial evidence in the record that would have supported an

opposite conclusion, so long as substantial evidence supports the conclusion reached by the ALJ.

See Buxton v. Halter, 246 F.3d 762, 772-773 (6th Cir. 2001).

       On appeal, Rice argues that ALJ Antrobus did not comply with Judge Unthank’s Remand

Order that remanded ALJ Ransom’s decision for further consideration of Rice’s psychological

problems from 1997 to 2001. In support of his position, Rice contends: (1) that “ALJ [Antrobus]

did not ask Rice whether the selection of the onset date in the second application was intended to

be an amended onset date”; (2) that “[t]here was no discussion on the record prior to the Unfavorable

Decision by ALJ Antrobus that the district court’s remand would not be considered”; and (3) that

in an application for benefits the Social Security Administration “will not accept an onset date

earlier than the Unfavorable Decision.”       Rice offers these observations, however, without

elaboration or legal argument, failing even to hint at their legal significance or virtue. It is

well-established that “issues adverted to in a perfunctory manner, unaccompanied by some effort

at developed argumentation, are deemed waived.” United States v. Layne, 192 F.3d 556, 566 (6th


                                                 3
Cir.1999) (quoting McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir.1997)); see also Brindley

v. McCullen, 61 F.3d 507, 509 (6th Cir. 1995) (observing that “[w]e consider issues not fully

developed and argued to be waived.”).

        Although Rice has presented his claim in the most cursory fashion and we are inclined to

dismiss it accordingly, nevertheless, we have considered the merits of his challenge and hold that

his contention lacks merit. Before Judge Wilhoit, Rice argued that ALJ Antrobus erred in finding

no disability because the Unfavorable Decision was not supported by substantial evidence. Rice

asked the district court to find that ALJ Antrobus erred because (1) Rice suffers from anxiety and

personality disorders, and (2) the vocational expert’s hypothetical question was not supported by

substantial evidence. Upon review, the district court agreed with ALJ Antrobus’s consolidation of

Rice’s two disability applications, and then considered whether substantial evidence supported both

ALJ Antrobus’s findings. After a thorough review of the record, the district court affirmed ALJ

Antrobus’s decision and denied Rice’s Motion for Summary Judgment. We find substantial

evidence supporting ALJ Antrobus’s findings, and hold that the district court did not err in affirming

them.

        ALJ Antrobus’s Unfavorable Decision is rife with medical and psychological evidence and

examinations, all of which support finding Rice ineligible for disability benefits. These evaluations

began November 2, 2000, just days after Judge Unthank’s Remand Order—suggesting that they

were conducted pursuant to that order—and continued through December 2002, just two months

before ALJ Antrobus’s decision. ALJ Antrobus considered these examinations, and nothing in the

record indicates that these psychological evaluations focused exclusively on the more recent onset

date period (June 30, 2000 - December 2002) and ignored the earlier onset date period (1997-2001)


                                                  4
that was the subject of Judge Unthank’s Remand Order. Thus, Rice’s contention that consolidating

the claims failed to comply with Judge Unthank’s remand lacks merit.

        Furthermore, substantial evidence in the record supports the ALJ’s conclusion that the

“medical evidence indicates that the claimant has a substance addiction disorder, a personality

disorder, and back pain, impairments that are ‘severe’ within the meaning of the Regulations, but

not severe enough to meet or medically equal one of the impairments listed in Appendix as required

by the regulations.” The psychological evaluations that ALJ Antrobus considered clearly indicate

that Rice’s “psychiatric impairments do not meet or equal the requirements of any psychiatric listing

section of Appendix 1.” We agree with ALJ Antrobus’s conclusion that the medical evidence in the

record reflects that Rice’s disability is caused or exacerbated by chronic substance abuse and

addiction, and that if Rice were to achieve sobriety, he would not be precluded from light work.

Simply stated, the record supports the determination that Rice is ineligible to receive disability

insurance payments pursuant to Public Law 104-121, and ALJ Antrobus did not improperly

consolidate the claims so as to violate Judge Unthank’s Remand Order.

        Substantial evidence supports ALJ Antrobus’s decision, and we AFFIRM the judgment of

the district court.




                                                 5